Citation Nr: 1732144	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-25 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI) for accrued benefits purposes.

2.  Entitlement to service connection for a low back disability for accrued benefits purposes.

3.  Entitlement to service connection for a recurrent pilonidal cyst for accrued benefits purposes.

4.  Entitlement to a rating in excess of 50 percent from September 2, 2005, to May 14, 2008, and a rating in excess of 70 percent since May 15, 2008, for posttraumatic stress disorder (PTSD) and depressive disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 2002 to April 2003 and from June 2004 to September 2005.  The Veteran died in May 2011 while the appeal was pending.  The Appellant is his mother.  The RO accepted her as the substitute claimant in August 2011.  The Veteran served in Iraq receiving the Purple Heart for wounds he suffered in combat; he was also awarded the Combat Action Ribbon among other decorations.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2009 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in January 2009, the RO increased the rating for PTSD from 50 percent to 70 percent, effective May 15, 2008.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The same rating decision awarded the Veteran temporary total disability for convalescence for a period of hospitalization in 2008 for PTSD.  That convalescence period is excluded from the Board's analysis as the Veteran received the highest rating possible for PTSD during that period.  

Finally, the Board notes the claims for service connection for TBI, a low back disability, and a recurrent pilonidal cyst were all denied in a March 2007 rating decision.  The Board further notes that it appears the Veteran did not appeal the March 2007 rating decision.  In cases where service connection for a disability has been denied in a final rating decision, a subsequent claim of service connection for the same disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, normally, the Board would be determining first whether the Veteran had submitted new and material evidence on the issues of service connection for TBI, service connection for a low back disability, and service connection for a recurrent pilonidal cyst, and if it reopened any of the claims, proceed to the merits. 

In this instance, however, the Board finds that the RO received new evidence within a year of the March 2007 rating decision.  Based upon a review of the medical evidence, the RO received VA treatment records within a year of the notification of the March 2007 rating decision.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final.  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  The new evidence was not considered by the RO in an adjudication concerning any of the three claims for service connection until the January 2009 (low back and pilonidal cyst) and March 2009 (TBI) rating decisions. Therefore, all three claims are before the Board as an original claim for service connection.

The issues of service connection for a low back disability and service connection for a pilonidal cyst are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2004, the Veteran suffered a closed head injury from an improvised explosive device (IED) blast, which resulted in chronic cognitive deficits.

2.  From September 2, 2005, to May 14, 2008, the Veteran's PTSD was shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity.

3.  Since May 15, 2008, the Veteran's PTSD was shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a traumatic brain injury, claimed as a closed head injury, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial rating higher than 50 percent September 2, 2005, to May 14, 2008, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for an initial rating higher than 70 percent for PTSD since May 15, 2008, have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Before his death, the Veteran asserted he suffered a traumatic brain injury (TBI), claimed as a closed head injury, while deployed in Iraq.  Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

While serving in Iraq, an IED explosion injured the Veteran in November 2004.  The Veteran had a loss of consciousness followed by complaints of head and neck pain.   The medical personnel diagnosed a mild closed head injury, which included a concussion.  The CT scan was negative for traumatic findings.  He was kept for observation and a day later, it was noted his mental status, hearing, and nausea had improved.  Thereafter, there is no other record of treatment for closed head injury in service, and the separation exam does not record any symptoms or findings related to chronic residuals of a head injury.

After separation, the Veteran attempted to serve in the United States Marine Corps Reserves, but eventually, a Medical Board and Physical Evaluation Board concluded he was unfit for duty.  The October 2007 Medical Board Report noted the Veteran reported a loss of memory for three days after the explosion and he continued to complain of a mild short term memory loss (although there had not been any neuropsychological testing to confirm this complaint).  

In March 2008, the Veteran underwent neuropsychological evaluation.  At that time, the Veteran was on leave after suffering a work-related back injury.  Since returning from Iraq, the Veteran reported problems with focusing and sustaining attention, memory, remembering to bathe, starting but not completing or remembering projects, mental slowing, problems keeping up with multiparty conversations, some slurred speech, sleep disturbance, emotional lability including difficulty controlling his temper, balance problems, and tremors.  The Veteran's father reported the Veteran required assistance in making sound decisions and financial management.  

The examiner noted that the Veteran's span of apprehension was unimpaired but his ability to resist distraction and to efficiently perform concurrent tasks were below expectation.  The examiner also noted slight slurring of speech.  

After testing, the examiner concluded the Veteran had both PTSD and residuals of a TBI.  His PTSD resulted in symptoms of sleep disturbance, depression, emotional lability and dyscontrol, anxiety, intrusive thoughts, and tension reduction behavior.  More importantly, the Veteran had a cognitive deficit characterized by susceptibility to distraction, problems maintaining focus, possible mental slowing, difficulties with visual memory, and inefficient adaptive abilities.  The neuropsychologist concluded that it is likely that the symptoms were at least partially due to the November 2004 IED blast and ultimately diagnosed a probable mild TBI secondary to an IED blast.  

An August 2008 evaluation determined that his memory was severely impaired and it was difficult for him to keep his attention on a task.  His processing speed and problem solving ability were within functional limits.  He was also noted having difficulty remembering things.  

In February 2009, a psychiatrist diagnosed a moderate to severe TBI resulting in persistent deficits of short term memory loss, impulsivity, and lability.  The psychiatrist attributed his impulsivity, driving too fast, to his TBI not PTSD.  

In May 2009, the Veteran continued to have difficulty with cognition including sustained attention, memory, and activities of daily living.  He also had emotional lability, difficulty with anger management, and persistent substance abuse issues.  It was felt that these cognitive deficits were over and above what might be related to PTSD and likely related to his TBI and blast exposure.  The Veteran was diagnosed with cognitive and functional deficits secondary to probable TBI. 

In September 2010, the Veteran was provided a VA examination regarding TBI.  The examiner noted that after the IED explosion, the Veteran had an initial Glasgow coma scale score of 14 with confused speech.  Within an hour, his Glasgow coma scale score was normal at 15.  His neurological examination was intact and the CT scan was negative.  Based upon the examiner's review, there were no treatment or evaluations for the Veteran's TBI until March 2008 when he underwent neuropsychological testing.  

The examiner noted the Veteran's reports of mild memory loss, decreased attention, difficulty concentrating, and difficulty with executive function.  Due to the lack of objective evidence on testing confirming these reports, the VA examiner concluded these symptoms were not due to residuals of a TBI in 2004.  As to any other symptom potentially related to a TBI, the VA examiner also concluded these symptoms are not related to a mild TBI in November 2004, relying upon a lack of complaints or treatment or intervening medical evidence showing any abnormalities.  He interpreted the short term memory loss noted in neuropsychological tests a result of the mental disorder, not the TBI.  Finally, noting the history of a seizure in 2005, the VA examiner stated a mild TBI with normal brain imaging would not cause a seizure.   

In June 2012, a VA examiner was asked to provide an opinion as to whether the Veteran's PTSD played a role in his death.  The examiner noted the Veteran had a history of a closed head injury suffered in 2004 during the Battle of Fallujah. The circumstances/sequelae of this injury met the criteria for a mild TBI.  Furthermore, the relationship between TBI and psychological sequelae is complex.  The VA examiner cited medical literature indicating TBI is an important cause of disability among returning veterans with memory difficulties, concentration impairment, irritability, and headaches are also common symptoms in conditions such as PTSD and depression and therefore difficult to distinguish.  The overwhelming majority of those who experience a TBI during deployment to Afghanistan or Iraq, including the Veteran, are categorized as having mild TBI.  One study found that greater than 40 percent of those who had a loss of consciousness also met the criteria for PTSD.  Thus, the June 2012 VA examiner concluded that there is a significant association between mild TBI and psychiatric symptoms.  In this instance, the Veteran had combined co-morbidities of PTSD, TBI, and substance use disorder.  

The Board recognizes the February 2017 opinion on this matter offered by one of The American Legion's medical consultants.  This opinion has been afforded no probative weight as it is based in part on the inaccurate premise that the Veteran suffered an approximate 4 day loss of consciousness after his TBI.  The record clearly reflects that the Veteran was conscious and interacting with medical personnel the day after his TBI.  

After a review of the evidence, the Board finds the Veteran suffered a TBI during service, resulting in cognitive deficits, notably memory impairment, concentration/attention impairment, and impulsiveness, but also communication difficulties, headaches, and irritability/anger.  He clearly suffered a closed head injury in November 2004 resulting in loss of consciousness and a concussion.  The November 2008 neuropsychologist specifically tested the Veteran to determine if all of his symptoms resulted from PTSD or TBI or both.  The neuropsychologist attributed sleep disturbance, depression, emotional lability and dyscontrol, anxiety, intrusive thoughts, and tension reduction behavior to PTSD.  On the other hand, the Veteran had cognitive deficits attributable to the TBI, not PTSD (susceptibility to distraction, problems maintaining focus, possible mental slowing, difficulties with visual memory, and inefficient adaptive abilities).  The June 2012 VA examiner also noted the close link or common association of TBI residuals and PTSD.  Accordingly, the Board finds the most probative evidence supports that the Veteran not only suffered a TBI in service, but it also resulted in chronic or continuing symptoms such as memory loss.  

The Board recognizes that the September 2010 VA examiner's opinions appear not to be favorable to the claim, but upon closer review, the VA examiner's opinion actually supports service connection.  The examiner clearly determined the Veteran had a TBI in service.  Service connection may be proven by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Here, the VA examiner agreed with the other examiners and treating phsyicians who concluded the Veteran suffered a TBI in service.  The examiner just disagreed as to what symptoms and findings resulted from the TBI.  That disagreement speaks to any potential rating, not service connection. 

 Resolving doubt in favor of the Veteran, service connection for TBI is warranted. 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's PTSD was rated at 50 percent from September 2, 2005, the effective date of service connection, to May 15, 2008.  Thereafter, it was rated at 70 percent until the Veteran's death in May 2011.  The Veteran before his death, and now the Appellant, however, contends the severity of his symptoms warranted higher ratings at all relevant times.  Mental health disabilities, such as the Veteran's PTSD, are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

The criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is that for the period under review, mental health professionals utilized the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

Rating for PTSD for the Period from September 2, 2005, to May 14, 2008

In an October 2006 VA examination, the Veteran reported a history of drug and alcohol abuse, which started after he had surgery on his shoulder and he developed an opioid addiction.  The Veteran reported chronic, daily, and severe anxiety as evidenced by severe worry, irritability, insomnia (three to four hours), and loss of concentration.  He had monthly panic attacks, restlessness, muscle tension, feeling on edge, bad daydreams, and loss of motivation, which collectively were described as moderate in severity.  He had mild derealization, fears of lost control/passing out/isolation, depression, poor appetite, frustration, loss of interest, sadness; hopelessness, loss of sex drive, and health worries.  The Veteran admitted to occasional thoughts of hurting himself or others.  He had intrusive combat memories, loss of positive feelings and social isolation.  The Veteran did not enjoy hunting or fishing like he used to.  He did not have strong feelings especially for his wife.  She has complained about him being cold, mean, and isolated.  The Veteran could not stand crowds and avoided going to clubs or large family events.  He hangs out with a couple of childhood friends a couple times a week with whom he will hunt and fish, but as noted it was no longer much fun for him.  He was employed by the United States Army Corps of Engineers doing electrical repair.   

As for PTSD symptoms, the Veteran reported experiencing distressing memories once or twice a day and nightmares every couple of days.  These symptoms caused feelings of guilt and fright; he then becomes more tense.  He had no flashbacks.  He avoided trauma related thoughts, feelings, conversations, activities, places, or people.  The Veteran withdrew from significant social activities, and had feelings of detachment or estrangement.  He had a restricted affect.  He did not feel his future was foreshortened.  The Veteran reported irritable, angry outbursts as well as hypervigilance and exaggerated startle response.  

The examiner noted the Veteran's speech was well modulated and non-pressured. The Veteran had logical and linear thought and the content of speech was appropriate and well connected to the topic of discussion.  Delusions and hallucinations were absent.  The interaction with examiner was candid and cooperative.  Behaviors were appropriate to context.  Suicidal or homicidal thinking were absent.  Personal hygiene was good as assessed by the Veteran's attire and cleanliness.  He had good long term memory but impaired short term memory.  Attention, concentration, impulse control, insight, and judgment were poor.  Impulse control was only fair.  In the VA examiner's opinion, the Veteran had chronic severe PTSD with secondary opioid dependence, depressive disorder NOS, and narcissistic disorder NOS with negativistic, sadistic and schizoid traits.  The GAF score assigned was 55 for moderate to serious symptoms.   

In February 2007, the Veteran reported increased depression and flashbacks.  He reported he felt tired of and did not enjoy living although he only felt this way half the time.  The Veteran reported problems with a pilonidal cyst, reconstructive left shoulder surgery, and an eye injury.  He thought that perhaps he was depressed over physical concerns.  His depression, however, increased recently and the Veteran thought it might be due to using too many pain pills and the money he spent to purchase them.  He reported feelings of restlessness with a need to keep himself occupied.  The Veteran had no suicidal thoughts but he stated he would not mind if something happened to him such as an 18 wheeler smashing him.  The Veteran gave his firearms to his father for preventive maintenance just in case. 

The Veteran was alert, responsive to questions, and conversation.  He did not have any plans for suicide or thoughts of harming anyone else.  There were no visual or auditory hallucinations.  He reported hypervigilance but his past level of anxiety diminished substantially with medication.  As a result, he did not continue to worry excessively or get the tightness in his chest that he associated with anxiety.  The GAF score was 48.  

In April 2007, the Veteran still worked full time for the United States Army Corps of Engineers.  He reported that his wife dispensed his medications to him because she did not trust the Veteran to take them as prescribed, which the medical professional interpreted as a sign of discord in the marital relationship.  The Veteran was mildly anxious but not depressed.  The GAF was 55.  

The Medical Board evaluation in October 2007 noted the Veteran's PTSD resulted in severe insomnia, weekly nightmares, and moderate to severe anxiety, hypervigilance, increased or exaggerated startle response, and irritability or excess anger.  The Veteran also suffered from excessive guilt and avoided reminders of his experiences.  His PTSD symptoms had improved with medication and therapy.  He was calm and cooperative and while he had an anxious mood with increased psychomotor activity, he had a full range of affect with retention of humor.  His thought process was linear, logical, and goal directed.  There were no panic attacks, obsessive-compulsive behavior, or suicidal or homicidal thoughts.  The Veteran was employed, working 60 hours a week in the construction industry.  He enjoyed the job without any performance problems.  He was married and in a stable relationship with his wife and family.  The GAF score was 66.  

In December 2007, The Veteran had back surgery and the back pain made him more irritable.  The Veteran felt he was not depressed but had feelings of anger and anxiety.  His therapist, however, thought the Veteran was less anxious but mildly depressed.  The Veteran had thoughts that were generally rational and had fair insight and judgment.  The GAF was 56.  

After a review of the evidence, the Board finds a 50 percent rating for PTSD is warranted for the period from September 2, 2005, to May 14, 2008.  During this period, clearly the Veteran had difficulty establishing relationships, especially social.  While it appears that the relationship was difficult, the Veteran was still able to maintain his marriage.  He also remained in contact with the rest of the family and friends, which apparently was a source of support.  The Veteran remained employed until he was injured on the job.  He apparently worked not only a normal work week, but frequently worked overtime, up to 60 hours a week.  The Veteran said he enjoyed the job and there had not been any performance problems.  All of the foregoing presents a disability picture approximating the 50 percent rating criteria in that he had difficulty in establishing and maintaining effective work and social relationships.  The Board considers it significant that the Veteran's employment demonstrates he had the interest, desire, and the coping skills to successfully maintain employment.  The 50 percent rating reflects reduced reliability and productivity in that employment which the Board believes is demonstrated in his decreased concentration and memory, anger, and social isolation.  The evidence does not demonstrate that during this period he had inability to establish and maintain effective relationships, which is addressed by the 70 percent criteria.

As for other symptoms, a 70 percent rating requires a severity of symptoms that rise to a level of that inhibits or prevents everyday occupational and social functioning when the symptoms are near continuous (such as near continuous depression or panic attacks more than once a week), interfere with communication, or present the possibility of harm to the Veteran or others (suicidal ideation or impaired impulse control).  On the other hand, the 50 percent criteria refers to symptoms that overall may make accomplishing tasks more difficult, but still end up with an acceptable result.

There are problems related to occupational functioning such as depression, anxiety and guilt, but there was no indication these symptoms prevented him from functioning in everyday life or interfered in or made it difficult for the Veteran to adapt to the work setting.  The evidence does not establish that the symptoms are near continuous as contemplated by the criteria for a 70 percent rating.  He had depression and guilt but it was not continuous.   There is no evidence of obsessive-compulsive behavior or other behavior that again would describe a severity of symptoms that are constant throughout the day and interfere with functioning.  The Veteran had panic attacks but they are not even frequent enough to occur more than once a week which is mentioned in the criteria for a 50 percent rating.  Hence, his panic symptoms are also not near continuous as required by the criteria for a seventy percent rating.  In short, the Board finds his symptoms of depression, panic attacks and guilt are already incorporated into the 50 percent rating.  Finally, as to employment, a 70 percent rating requires evidence that the Veteran had significant trouble securing and maintaining employment over a period of time than that demonstrated by the Veteran's evidence of employment at several jobs.  That is not the Veteran's situation for the period in question.  

The Board recognizes that the Veteran reported suicidal thoughts.  Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.  Here, although present, the Board finds that the frequency, severity, and duration of suicidal thoughts and ideation do not rise to the type and degree approximating a 70 degree rating.  See 38 C.F.R. § 4.126.  The Board views the reference to suicidal ideation in the criteria for a 70 percent level to be of a severity similar to the other noted criteria and must be demonstrated as severe as other criteria such as near-continuous (and not intermittent) panic or depression affecting the ability to function independently.  The Board is required to assign an evaluation based upon all of the evidence that bears on occupational and social impairment rather than solely upon an assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  In sum, while the Veteran's symptoms include suicidal thoughts, this symptom has not affected his ability to function independently or created a deficiency in most areas of the Veteran's life.

Reconciling the various reports into a consistent disability picture, the symptoms such as anger, intrusive thoughts, anxiety, depression, guilt, and social isolation or emotional distancing are not the equivalent to occupational and social impairment that warrants a 70 percent rating as the Veteran was able to maintain his current occupation and care for himself.  As noted earlier, the focus of the rating process is on industrial impairment and social impairment is significant insofar as it affects earning capacity.  There is no evidence demonstrating the Veteran's social impairment has affected his earning capacity.  In any event, social impairment cannot be the sole basis for assigning a 70 percent rating.  38 C.F.R. § 4.126.

In short, in evaluating all the evidence, the Board finds that the examination reports and the treatment records reflect that the symptoms of his PTSD were not so severe as to affect the Veteran's everyday life and his ability to function to a degree that more nearly approximates or equate to occupational and social impairment, resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the next higher rating.  Although the evidence demonstrates that the Veteran had significant social and occupational impairment attributable to his disability, his symptomatology was not consistent with the criteria for a 70 percent disability rating under the General Formula.  For these reasons, from the effective date of service connection on September 2, 2005, to May 14, 2008, the preponderance of the evidence is against an initial rating higher than 50 percent for PTSD.

Rating for PTSD since May 15, 2008

In May 2008, the Veteran received an evaluation for the Social Security Administration.  The Veteran reported poor sleep and sporadic appetite.  The Veteran liked to fish and hunt but usually stayed in his room.  His mother reported the Veteran did not care about his hygiene anymore and does not want to see people.  She stated he had nightmares and did not have a regular sleep pattern.  He was suicidal sometimes as well as paranoid (he kept thinking he saw or heard things).  The strain on his marriage was bad.  According to his mother, the Veteran was depressed, and could not focus and put it all behind him.  She also stated he could not make financial decisions and did not make good decisions about anything.  The Veteran was able to sit, stand, walk, talk, see, bathe, dress, use the toilet and (if necessary) use public transportation without supervision.  The Veteran described anxiety preventing him from accomplishing tasks.  He worries what people say and or getting things done.  The Veteran stated he just could not follow through with things.  He did state, however, that he was fine with working but his back disability made that impossible.  As to PTSD symptoms, the Veteran reported distressing recollections, struggled to avoid thinking or talking about the trauma, flashbacks, occasional hypervigilance in absence of threat, depressed mood, suicidal talk, anhedonia, irritability, loss of appetite, insomnia, feelings of restlessness, chronic fatigue, inappropriate guilt, nonspecific anxiety, difficulty concentrating, and indecisiveness.

The evaluator noted excellent judgment and reasoning as well as good concentration/attention.  His memory was generally good.  His stream of thought was uninterrupted and answers were consistent in intellectual capacity.  The Veteran's comments were relevant to the subject at hand.  No evidence of unusual ideation was observed.  He appeared nervous, but not fearful.  Mood and affect ranged from euthymic to depressed.  Cooperation, persistence, pace, and the ability to follow 3-stage directions were good.  The Veteran functioned about as independently, appropriately, and effectively as would a same-aged peer.  He was pleasant and calm throughout the examination.  Though desire, intent, or plan to harm self or anyone else was denied by the Veteran, his mother reported he has expressed thoughts about suicide or that he would be better off dead.  

In June 2008, during a VA examination, the Veteran reported he was in a stable, two year marriage.  He was employed until sustaining a back injury at work.  The Veteran asserted that mental and physical problems have kept him from working, as well as drug abuse and dependency.  He reported current substance abuse.  He recently got into a bar fight.  He did not socialize.  The Veteran indicated some of his prescription medications help his symptoms but he was not sure about the others.  He did not consider himself depressed.  The Veteran reported nightmares on a nightly basis, as well as anxiety.  He stated that he is in a constant state of worry but has never been suicidal or psychotic.  Most of his days were spent thinking about Iraq.  He had a great deal of grief about the individuals he killed.  

The Veteran was able to engage in a normal range and variety of activities of daily living without interruption to his typical daily routine.  He had, however, very few leisure activities at the present.  He felt too guilty to have fun. 

In the examination, the Veteran presented as extremely anxious and depressed, with a great deal of pain from recent back surgery.  He exhibited psychomotor agitation and restlessness.  His thought processes were logical, coherent and relevant.  The examiner described him as an articulate, verbal, well-dressed, well-groomed, and cooperative individual.  He had good social skills.  He seemed intelligent and his speech was well understood.  His reasoning was fair.  His ability to solve simple arithmetic problems was good.  His verbal comprehension was good.  His concentration was only fair.  He stated that his short-term memory was poor.  He gets lost in conversation and loses track of what he is doing.  His sensorium was very cloudy.  The Veteran reported anxiety, panic attacks, minor manic episodes, depression, insomnia, appetite disturbance, crying spells, anhedonia, and nightmares.  He indicated racing thoughts and anger control problems, as well as homicidal ideations.  He denied being suicidal but feels very depressed and guilty.  "[The Veteran] seems to have a desire to function well socially but is extremely anxious, depressed, and frantic at the present time."  

In the VA examiner's opinion, the Veteran's condition had worsened over time due to his chronic pain and recent surgeries, as well as the possible side effects of his exposure to blasts and blunt trauma in Iraq.  The Veteran experienced nightmares and intrusive thoughts on a constant basis, as well as severe guilt from his exposure in Iraq.  

In July and August 2008, the Veteran entered a VA PTSD program.  The Veteran had PTSD symptoms of reexperiencing his stressors, avoidance (avoiding thoughts and people and isolating himself from others), and hyperarousal.  He also had guilt and depression symptoms.  He was emotionally numb.  Overall, the severity of his symptoms was described as moderate.  As he neared the end, his anger, depression, and guilt improved.  He made progress with socialization, communication, and sobriety.  He stated he learned a lot.  

In August 2008, the Veteran went to a restaurant and got into a confrontation with another customer.  He admitted his behavior was not right.  

In January 2009, it was noted the Veteran did not keep appointments and had a lot of conflicts with his caregivers.  Once, they visited the Veteran in his home and he would not come out of the bedroom to talk to them.  

In February 2009, the Veteran had PTSD symptoms of nightmares, avoidance behavior, and intrusive thoughts, but reported his symptoms had improved after attending the in-house patient program.  He had feelings of worthlessness which related to his disabilities preventing him from working and keeping him at home.  He had panic attacks among crowds.  He reported impulsive behavior by driving too fast but the mental health therapist attributed his impulsivity to his TBI not PTSD.  The GAF score was 32.

In April 2009, it was noted the Veteran frequently forgot what he was saying.  He was constantly smiling, but would get frustrated when he would lose his thought.  He reported his favorite activity was fishing.  He remained constantly nervous "for no reason."  He reported excessive worrying, and having superimposed panic episodes.  Intrusive and racing thoughts at night prevented him for falling asleep.  Nightmares resulted in the Veteran waking up in a panic state 1-2 times per week. He also reported continued hypervigilance, hyperarousal, and sensitivity to noises.  The GAF score was 45. 

In a December 2009 VA examination, the Veteran described his marriage as good.  He had friends but an aversion to crowds.  The Veteran quit working after suffering three ruptured discs and being placed on disability.  When he worked, the Veteran missed work once or twice a month because of his mental problems.  Medication for his PTSD symptoms helped him with his anxiety, sleep disturbance, and nightmares, which occured about 2-3 times per week.  The Veteran was able to engage in a normal range and variety of activities of daily living.  At that time, the Veteran experienced anxiety attacks two to three times a week.  He reported depression, suicidal ideation, startle symptoms, and anger control problems.  He denied having any homicidal ideas but he shouted and screamed at others.  He had intrusive thoughts on a daily basis.  The Veteran also reported insomnia, appetite disturbance, anhedonia, and racing thoughts.

The Veteran was quite anxious and agitated in the interview.  He was hyperactive. He exhibited a poor memory reporting his issues and the course of treatment.  His thought processes were logical, coherent and relevant.  The Veteran was not articulate but was verbal.  His verbal comprehension was good.  He was neatly attired and cooperative but rapport was difficult to establish.  His social skills were poor.  The Veteran had a spontaneous but labile affect.  His reasoning was fair.  He exhibited no psychomotor slowing or agitation.  His concentration was good, however, the Veteran complained of poor short term memory. The Veteran's problem behaviors have included his unremitting substance dependency for which he has refused treatment.  Upon testing, the Veteran's long range memory, immediate memory, and concentration were within the high average range, but he exhibited mild to moderate short term memory problems.  

In the VA examiner's opinion, the Veteran's PTSD was no worse than it has been previously measured to be in the past.  The Veteran's overall emotional condition was exacerbated by his substance dependency.  The Veteran's PTSD manifested itself in intrusive thoughts and nightmares as well as diminished social interest and social detachment including persistent arousal symptoms which include his irritability and startle symptoms.  The Veteran had the capacity to manage his benefits and was not unemployable strictly based on his PTSD.  The VA examiner diagnosed PTSD, polysubstance dependency, substance induced mood disorder and cognitive disorder NOS.  The GAF score was 50.  

The Board notes that during the 2010 year period, the Veteran saw a mental health professional for his PTSD symptoms about every three months.  During that time, the Veteran described stable mood and sleep.  He denied depressed mood, feelings of hopelessness, suicidal thoughts, and substance abuse.  He had fair insight and judgment.  He was calm and cooperative with hygiene described as well groomed. In April 2010, the Veteran and his wife were divorcing but the Veteran reported that although it made him feel down, he was getting better.  By June 2010, the Veteran and his wife divorced.  

In August 2010, the Veteran expressed interest in training to become an insurance disaster appraiser.  He reported that a recent DUI charge was dropped, indicating it had to do with his refusal to do a field sobriety test due to his physical ailments.  While he did not like large crowds, the Veteran preferred to work alone.  He admitted anxiety but also stated his PTSD treatment has helped to the point that he felt he could at least work part time in a position flexible enough for him to take a break if the mental strain was too much.  He had no suicidal or homicidal thoughts and could not recall the last time he had any.  The vocational counselor believed the Veteran could benefit from vocational guidance and counseling.  

In September 2010, a private mental health psychologist, Dr. M. Young, noted as a result of PTSD the Veteran was unable to identify or verbalize any feelings or emotions he experienced.  His emotional numbness precluded forming intimate or close relationships as he was estranged from his family and had no friends.  He experienced a threat where no threat exists, which in turn caused him to lash out at others when there is no reason to do so.  The Veteran seemed unable to engage in interaction with others without experiencing anger and rage.  The Veteran's severe survivor guilt caused his psychological landscape to be desolate and barren.  These symptoms result in distorted thoughts, which combined with the survivor's guilt, created distorted negative thoughts of himself.  PTSD impaired his ability to concentrate and complete tasks.  According to Dr. Young, the Veteran has been fired and asked to resign from jobs, as he seemed unable to tolerate other people, causing friction in the workplace.   Dr. Young believed the Veteran lived life on the fringes of society and a GAF score would be no more than 40 or 41.   

In September 2010, the Veteran obtained a part time job with a friend from church as a file clerk at an electrician company.  He hoped it could result in an electrician position if an opening occurred.  

In March 2011, the Veteran was denied funds by VA vocational and rehabilitation to become an insurance disaster adjuster but the Veteran expressed interest in learning to become an EMT instead.  

In April 2011, the Veteran reported he was depressed, anxious, and in an irritable mood.  He had frequent nightmares and flashbacks.  His sleep was poor and interrupted.  He used a medication to aid in sleep but due to the side effects, used it only when absolutely necessary.  The Veteran described low frustration tolerance.  He was hyperalert and hypervigilant.  When he ran out of medication a week earlier, the Veteran had frequent panic attacks.  On the other hand, he denied hopelessness and thoughts of suicide.  The Veteran seemed exhausted, but calm and cooperative with good eye contact.  He was casually dressed and well groomed.  He described a stable mood; his affect was restricted.  Speech was at a normal volume and rate, simple, and concrete.  He denied delusions, hallucinations, or suicidal and homicidal thoughts.  The Veteran's insight and judgment were fair.  He denied alcohol and illicit drug use.  The mental health provider assigned a GAF score of 55.   

Unfortunately, the Veteran died in May 2011.  His death was attributed to a mixed drug intoxication deemed accidental.  

After a review of the evidence, the severity of the Veteran's PTSD symptoms since May 2008 demonstrate occupational and social impairment with deficiencies in most areas, warranting a 70 percent rating.  The PTSD symptoms, however, are not severe enough for a 100 percent rating for his PTSD.  In the Board's view, a 70 percent rating requires a severity of symptoms that rise to a level that inhibits or prevents everyday occupational and social functioning when the symptoms are near continuous (such as near continuous depression or panic attacks more than once a week), interfere with communication, or present the possibility of harm to the Veteran or others (suicidal ideation or impaired impulse control).   A 100 percent rating requires symptoms presenting a higher level of severity such as delusions or gross thought impairment.  These are symptoms that results in not only near continuous symptomatology but also evidence of complete or near complete inability to function in everyday life and interact with others, i.e., interpersonal reactions and communications.  None of the Veteran's symptoms rose to this level.  

The Board considers it significant that the Veteran's activities such as his attempts to become an insurance disaster adjuster or an EMT establish he has the interest, desire, and some coping skills to successfully maintain employment.  Unfortunately, it appears the Veteran's physical disabilities ultimately prevented him from continuing many types of employment.  As noted, it appears his symptoms were less when he was employed and became worse only after an injury prevented him from working.  Thus, the Veteran used employment to lessen or prevent symptoms before May 2008 and there is no evidence to suggest that this was no longer the case.  Dr. Young reported the Veteran was fired or asked to resign from jobs, but he has not provided any examples or discussed the frequency and extent the Veteran had employment problems.  In addition, the Veteran never reported such problems to not only VA examiners but also the mental health professionals who treated the Veteran.  

The Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Thus, as Dr. Young's conclusions are based upon the Veteran having severe employment problems due to PTSD and the evidence establishes that in fact the Veteran enjoyed work and did not have employment impairment anywhere near total until physically injured, the Board places little probative value on Dr. Young's report and conclusions as to the severity of the Veteran's PTSD after May 15, 2008.  

While the Veteran has impaired thinking/ anger, he had not displayed gross impairment in thought processes and there is no evidence of communication problems, persistent delusions or grossly inappropriate behavior, disorientation to time and place, or memory impairment severe enough that he could not remember the names of close relatives, or his own occupation, or name.  The Veteran had one known physical altercation in a restaurant.  In the Board's view, the level of severity of aggressive behavior exhibited by the Veteran is already incorporated in the 70 percent rating.  The 100 percent rating requires aggression or violence towards others requiring a frequency of persistent and clear danger of hurting himself or others.

During this period, there was reported neglect of personal hygiene.  This came from the Veteran's or family member's reports.  In all other instances, whether he was seen by mental health or medical providers, his personal hygiene has not been an overwhelming or major problem.  Thus, while the criteria for a 100 percent rating mentions neglect of personal hygiene, the Board finds the Veteran's neglect does not rise to the level of severity required for a 100 percent rating (intermittent inability to perform activities of daily living such as minimal hygiene), but rather, the level of severity mentioned in the criteria for a 70 percent rating (neglect of personal appearance and hygiene). 

It is apparent that the Veteran's symptoms, such as his sleep difficulty, anxiety, depression, social isolation, hypervigilance, and anger/irritability, caused decreased functioning but did not essentially totally impair his social and occupational functioning.  In these circumstances, therefore, the Board finds that a 100 percent evaluation is not warranted for the service-connected PTSD since May 15, 2008.  See 38 C.F.R. § 4.21 (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).

The Board recognizes that the evidence includes the Veteran's own statements, the Appellant's statements, and the statements of friends, and family regarding the severity and effects of PTSD.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  Therefore, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than the Veteran's and the Appellant's lay observations.

It also appears that the Appellant is arguing that since his PTSD caused or contributed to his death, and the Veteran's death is now service connected, that factor should be taken into consideration in awarding a higher rating for the period before his unfortunate death.  Again, as noted, the Board must follow VA regulations.  Ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 C.F.R. § 4.1.  The primary concern in a claim for an increased evaluation for service-connected disability is the level of disability for the period under review.  Just as the reglations do not give past medical reports precedence over current findings, the regulations do not allow future severity or future events to take precedence over the findings that exist at the time a disability is rated.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  For the reasons discussed above, the ratings awarded are the most appropriate given the evidence of record when the Veteran was alive. 
ORDER

Entitlement to service connection for a TBI, claimed as a closed head injury, is granted.

Entitlement to a rating in excess of 50 percent from September 2, 2005, to May 14, 2008, for PTSD is denied. 

Entitlement to a rating in excess of 70 percent since May 15, 2008, for PTSD is denied.  


REMAND

As noted, the Veteran was involved in an IED blast in November 2004 and has stated that the blast threw him and he landed upon his back.  He further stated while he was alive that his back disability caused pain and other symptoms since that time.  He was diagnosed with herniated discs of the lumbar spine.  As to the pilonidal cyst, the Veteran was treated for a pilonidal cyst the same month he separated from service.  A VA opinion is therefore needed for both these claims to ascertain whether the disabilities are related to service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to provide a report with opinions addressing the questions below.  The claims file should be made available to the examiner.  The rationale for all opinions should be provided.  

The examiner should consider the full history of the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran had a lumbar spine disability.  If such a disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is related to service, to include as a result of the IED blast and subsequent fall that resulted in his TBI.  

The examiner is also asked to determine whether a recurrent pilonidal cyst disability at least as likely as not (50 percent probability or more) began in service or is related to service.  The examiner is specifically asked to address the clinical significance of the fact that a pilonidal cyst was first diagnosed and treated within 1 month of the Veteran's separation from service.

A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


